Townsend, Judge.
An acknowledgment in writing by opposing counsel that he does “approve the within and foregoing bill of exceptions, as correct and complete as to the averments of fact therein/ and consent for the trial judge, to certify the same Without notice to me” is a compliance with Code (Ann.) *742§ 6-908.1 as to waiver of the opportunity to be heard on the question of whether the bill of exceptions is correct and complete, but not a compliance with Code (Ann.) § 6-911 requiring service or acknowledgment or waiver of service of the bill of exceptions after certification by the trial judge, which is essential in order to confer, jurisdiction on this court. Barbaree v. Coffin, 212 Ga. 370 (92 S. E. 2d 860). There being no service or acknowledgment of service of the bill of exceptions here, the writ of error must be
Decided June 1, 1960.
L. A. Whipple, Roger H. Lawson, for plaintiff in e^ror.
J. Wade Johnson, Solicitor-General, contra.

Dismissed.


Gardner, P. J., and Carlisle, J., concur.